TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED DECEMBER 6, 2019



                                       NO. 03-19-00575-CV


            Scott Law Ortho Corp. P.C.; and Julio De La Fuente, DDS, Appellants

                                                     v.

                                   Robert A. Marshall, Appellee




APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
           DISMISSED AS MOOT-- OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on August 2, 2019. Having

reviewed the record, the Court agrees that this interlocutory appeal should be dismissed. Therefore,

the Court dismisses the appeal as moot. Furthermore, the records in this cause shall be transferred

to the appeal in cause number 03-19-00757-CV. Appellants shall pay all costs relating to this

appeal, both in this Court and in the court below.